U NITED S TATES N AVY –M ARINE C ORPS
              C OURT OF C RIMINAL A PPEALS
                          _________________________

                              No. 201800009
                          _________________________

                  UNITED STATES OF AMERICA
                                   Appellee
                                      v.

                      David J. W. ZORIL
Aviation Support Equipment Technician Petty Officer Second Class
                        (E-5), U.S. Navy
                           Appellant
                    _________________________

 Appeal from the United States Navy-Marine Corps Trial Judiciary

        Military Judge: Commander Aaron Rugh, JAGC, USN.

     For Appellant: Captain Kimberly D. Hinson, JAGC, USNR.
           For Appellee: Captain Sean M. Monks, USMC;
            Lieutenant Allyson L Breech, JAGC, USN.
                      _________________________

                         Decided 22 October 2018
                         _________________________

  Before W OODARD , F ULTON , and J ONES , Appellate Military Judges
                       _________________________

This opinion does not serve as binding precedent but may be cited as
persuasive authority under NMCCA Rule of Practice and Procedure
18.2.
                      _________________________

PER CURIAM:
    A military judge sitting as a general court-martial convicted the appellant,
pursuant to his pleas, of four specifications of possession of child pornography
and two specifications of distribution of child pornography, in violation of Ar-
ticle 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 934 (2012).
                        United States v. Zoril, No. 201800009


The military judge sentenced the appellant to three years’ confinement and a
dishonorable discharge, which the convening authority approved.
    The appellant asserts the military judge abused his discretion by admit-
ting, during the pre-sentencing hearing, nine victim impact statements (VIS).
We agree the military judge abused his discretion by admitting two of the nine
VIS under R.C.M. 1001(b)(4). We find, however, that the error did not materi-
ally prejudice the substantial rights of the appellant. Therefore, we affirm the
findings and sentence. Arts. 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).
                                 I. BACKGROUND
    In January 2015, the appellant’s wife reported to the Naval Criminal In-
vestigative Service (NCIS) that she found child pornography on the appellant’s
computer. Acting on this information, agents searched the appellant’s home
and vehicle. Forensic examination of the storage devices seized during the
search revealed 159 files containing images of known child pornography vic-
tims. The investigation also uncovered a logged Skype chat between the appel-
lant and another person to whom the appellant had sent two child pornography
videos. The forensic examination of the appellant’s seized electronic devices
also revealed his on-line search history documenting visits to chat and file
sharing sites where the appellant sent an additional 12 images of child pornog-
raphy to another individual.
    During the pre-sentencing hearing, the government moved to enter Prose-
cution Exhibit (PE) 2 under RULE FOR COURTS-MARTIAL (R.C.M.) 1001(b)(4),
MANUAL FOR COURTS-MARTIAL (MCM), UNITED STATES (2016 ed.). This exhibit
contained 18 VIS the government claimed were associated with the child por-
nography series found on the appellant’s devices. 1 Of the 18 VIS, 9 were dated.
The defense objected to the admission of the VIS on grounds of relevance and
improper evidence in aggravation under R.C.M. 1001(b)(4). The military judge
admitted PE 2, but only considered the nine dated VIS.
    Although the government offered the VIS under R.C.M. 1001(b)(4) (evi-
dence offered by the government in aggravation), the record suggests that the
military judge considered them under R.C.M. 1001A (statements offered by
crime victims) as well. The appellant now argues that the military judge erred
by considering the VIS under R.C.M. 1001A.




   1 Videos of a specific child victim are placed into a series by the National Center
for Missing and Exploited Children (NCMEC) that is then identified with a code name.




                                            2
                       United States v. Zoril, No. 201800009


                                II. DISCUSSION
    Our discussion is limited to the nine VIS in PE 2 the military judge consid-
ered. We review a military judge’s decision to admit sentencing evidence for an
abuse of discretion. United States v. Stephens, 67 M.J. 233, 235 (C.A.A.F. 2009)
(citing United States v. Manns, 54 M.J. 164, 166 (C.A.A.F. 2000)). A military
judge abuses his discretion when he admits evidence based on an erroneous
view of the law. United States v. Lubich, 72 M.J. 170, 173 (C.A.A.F. 2013) (cit-
ing United States v. Freeman, 65 M.J. 451, 453 (C.A.A.F. 2008)).

A. Analysis under R.C.M. 1001A
    Although the government offered this evidence as evidence in aggravation
under R.C.M. 1001(b)(4), the record suggests that the military judge may have
considered this evidence under R.C.M. 1001A. To the extent he relied on
R.C.M. 1001A as a basis to admit this evidence, the military judge erred. See
generally United States v. Barker, 77 M.J. 377 (C.A.A.F. 2018) (military judge
abused his discretion by admitting VIS under R.C.M. 1001A where victim or
victim’s representative was not present and did not request to provide state-
ment).
   Since the VIS could not have been properly admitted under R.C.M. 1001A,
we will consider whether they were properly admitted under the government’s
theory of admissibility, as evidence in aggravation under R.C.M. 1001(b)(4).
B. Analysis under R.C.M. 1001(b)(4)
    R.C.M. 1001(b)(4) governs what the prosecution may present as evidence
in aggravation during the presentencing phase of courts-martial, and permits
trial counsel to “present evidence as to any aggravating circumstances directly
relating to or resulting from the offenses of which the accused has been found
guilty.” United States v. Nourse, 55 M.J. 229, 231, (C.A.A.F. 2001).
    The appellant asserts that because the dated VIS predated the appellant’s
trial they did not directly relate to, or result from, the appellant’s actions. We
disagree.
    Children portrayed in child pornography are victims of those who possess
and distribute the pornography. Paroline v. United States, 572 U.S. 434, 439-
40 (2014). The possession and distribution of child pornography is directly re-
lated to the effect those crimes have on the portrayed victims, even if the state-
ments are not specifically written for the appellant’s court-martial. The vic-
tims’ statements in this case describe the ongoing harm they experience as a
result of new offenders coming into possession of their images. We have no




                                          3
                       United States v. Zoril, No. 201800009


difficulty concluding that the harm they describe directly relates to and results
from the offenses of which the accused was found guilty. See United States v.
Evans, No. 201300174, 2014 CCA LEXIS 368, at *23, (N-M. Ct. Crim. App. 26
Jun 2014) (noting the impact upon the children used in the production of por-
nography) (unpub. op.) rev. denied, 74 M.J. 262 (C.A.A.F. 2015). Cf. United
States v. Hamilton, 77 M.J. 579, 584-85 (A.F. Ct. Crim. App. 2017) (child por-
nography victim’s statement created before accused’s offense nonetheless re-
lates to that offense in context of R.C.M. 1001A). We find that all of the dated
letters (except two that we will take up below) were directly related to the harm
caused by the appellant’s crime.
    Having concluded that the statements in question qualify as evidence in
aggravation under R.C.M. 1001(b)(4), we must determine whether they also
pass the balancing test under MILITARY RULE OF EVIDENCE (MIL. R. EVID.) 403,
MANUAL FOR COURTS-MARTIAL, UNITED STATES (2016 ed.). This rule allows the
military judge to exclude relevant evidence if its probative value is substan-
tially outweighed by unfair prejudice or needlessly presenting cumulative evi-
dence. We find that the statements are highly probative evidence to the psy-
chological and social harm done by the appellant’s actions, as those VIS were
authored by the victims portrayed in the images the appellant pled guilty to
possessing and distributing. All of the VIS addressed the social and psycholog-
ical harm the victims experienced as a result of having their images continu-
ally coming into the possession of new offenders.
    Here, the military judge did not articulate his MIL. R. EVID. 403 balancing
analysis on the record. Therefore, we will do so ourselves. In conducting our
analysis, we find that there is a direct relationship between the effects of abuse
used to create child pornography and the effects of the viewing. Child pornog-
raphy is “a permanent record of the children’s participation” and the trauma
to the child is “exacerbated by [its] circulation.” New York v. Ferber, 458 U.S.
747, 759 (1982). The unlawful conduct of every individual who reproduces, dis-
tributes, or possesses the images of the victim’s abuse sustains and aggravates
the harm suffered by the victim arising from the original abuse. See Paroline,
572 U.S. at 439-40. We further find the probative value of the VIS is not sub-
stantially outweighed by the danger of unfair prejudice to the appellant. We
conclude that the VIS were directly related to the appellant’s crimes, not cu-
mulative, and not unfairly prejudicial. We find the military judge properly ad-
mitted seven of the nine dated VIS under R.C.M. 1001(b)(4).
   We do find, however, that the military judge abused his discretion by ad-
mitting two of the nine VIS—those found on pages 21 and 22 of PE 2. These




                                          4
                       United States v. Zoril, No. 201800009


statements bear no indication of being related to any of the images the appel-
lant admitted possessing and distributing. Although the appellant agreed not
to object to the exhibit on grounds of foundation or authenticity, there is simply
no reason to conclude that these statements are relevant to this case. We find
that their admission was error.
    We have tested this error for prejudice using the four factors announced in
United States v. Griggs, 61 M.J. 402, 410 (C.A.A.F. 2005): (1) the strength of
the government’s case, (2) the strength of the appellant’s case, (3) the materi-
ality of the admitted evidence, and (4) the quality of the admitted evidence. We
find that this error did not substantially influence the adjudged sentence. See
United States v. Gomez, 76 M.J. 76, 80 (C.A.A.F. 2017).
C. Error in promulgating order
     Although not raised as error, we note that the CA’s promulgating order
erroneously reflects that the appellant pleaded and was found guilty of Charge
I, 2 Specification 6—wrongfully distributing videos of child pornography. How-
ever, the appellant actually pleaded and was found guilty of wrongfully dis-
tributing images, not videos, of child pornography. The appellant is entitled to
accurate court-martial records. United States v. Crumpley, 49 M.J. 538, 539
(N-M. Ct. Crim. App. 1998) (citation omitted). Accordingly, we order the nec-
essary corrective action in our decretal paragraph.
                                III. CONCLUSION
    The findings and the sentence as approved by the convening authority are
affirmed. However, the supplemental promulgating order shall correctly reflect
that the appellant pleaded guilty to, and was found guilty of wrongfully dis-
tributing child pornography images vice videos in Charge I, Specification 6.


                                      FOR THE COURT




                                      RODGER A. DREW, JR.
                                      Clerk of Court


   2 There is only one Charge in this case. However, the government labeled the Sole
Charge, “Charge I.” For consistency, the supplemental promulgating order shall con-
tinue to reflect that the Charge is “Charge I.”




                                           5